Citation Nr: 1747593	
Decision Date: 10/24/17    Archive Date: 11/01/17

DOCKET NO.  10-03 902	)	DATE
	)
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, West Virginia


THE ISSUE

Entitlement to service connection for a back disability, to include a cervical, thoracic, and lumbar spine disability.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. Cooklin, Associate Counsel
 

INTRODUCTION

The Veteran served on active duty from July 1987 to February 1998.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2008 rating decision from the Department of Veterans (VA) Regional Office (RO) in Huntington, West Virginia.  

In July 2010, the Veteran testified at a hearing before a Decision Review Officer (DRO) at the RO.  A transcript of that hearing is of record.

The Board previously remanded this case in August 2013 and March 2016.  In December 2016, the Board remanded again to broaden the Veteran's claim.  The remand instructions have been substantially complied with.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  The claim has been returned for further appellate consideration.  


FINDING OF FACT

The most probative evidence of record shows that the Veteran's back disability, to include a cervical, thoracic, and lumbar spine disability, was not shown in service, did not manifest itself in the first post-service year, and has not been linked to his military service.


CONCLUSION OF LAW

A back disability was not incurred in or aggravated by service and it may not be presumed to have been incurred in service.  38 U.S.C.A. § 101, 106, 1101, 1110, 1131, 1154, 5100, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R.        §§ 3.102, 3.156(a), 3.159, 3.326(a) (2016).  

The Veteran in this case has not referred to any deficiencies in the duties to notify or assist; therefore, the Board may proceed to the merits of the claim.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015, cert denied, U.S.C. Oct. 3, 2016) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board....to search the record and address procedural arguments when the [appellant] fails to raise them before the Board"); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to an appellant's failure to raise a duty to assist argument before the Board).  

Legal Criteria, Factual Background, and Analysis

Service connection is granted for disability resulting from personal injury suffered or disease contracted during active military service, or for aggravation of such pre-existing matter during service.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303 (2016).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

To establish service connection for a disability there must be evidence of: (1) a present disability for which service connection is sought; (2) incurrence or aggravation of a disease or injury in service, and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004).  

Additionally, for Veterans who have served 90 days or more of active service during a war period or after December 31, 1946, certain chronic diseases, including arthritis, are presumed to have been incurred in service if manifest to a compensable degree within one year of discharge from service.  38 U.S.C.A. §§ 1101, 1112, 1137; 38 C.F.R. §§ 3.307, 3.309.  Alternatively, when a disease at 38 C.F.R. § 3.309(a) is not shown to be chronic during service or the one year presumptive period, service connection may also be established by showing continuity of symptomatology after service.  See 38 C.F.R. § 3.303(b).  However, the use of continuity of symptoms to establish service connection is limited only to those diseases listed at 38 C.F.R. § 3.309(a) and does not apply to other disabilities.  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  While the disease need not be diagnosed within the presumptive period, it must be shown, by acceptable lay or medical evidence, that there were characteristic manifestations of the disease to the required degree during that time.  38 C.F.R. § 3.307.  

The Board must determine the value of all evidence submitted, including lay and medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  The evaluation of evidence generally involves a three-step inquiry.  First, the Board must determine whether the evidence comes from a "competent" source.  Then, the Board must determine whether the evidence is credible.  The Board must make an express credibility finding regarding lay evidence.  Dalton v. Nicholson, 21 Vet. App. 23 (2007).  Finally, the Board must weigh the probative value of the proffered evidence in light of the entirety of the record.  

The Board must also account for the evidence it finds to be persuasive or unpersuasive, analyze the credibility and probative value of all material evidence submitted for a claimant, and provide the reasons for its rejection of any such evidence.  See Struck v. Brown, 9 Vet. App. 145, 152 (1996).  The competence of evidence, the Court has held, is a legal concept, which is useful in determining whether testimony may be heard and considered by the trier of fact, while the credibility of such evidence is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); see also Layno v. Brown, 6 Vet. App. 465 (1994).  

Background

The Veteran contends that his back disability began in or was otherwise related to his military service.  His service treatment records (STR) reflect that in November 1990 he reported a sore back.  A lumbar spine X-ray revealed a grade 1 retrolisthesis at L4-5, but the disc spaces were well maintained and the vertebrae were intact.  His STR do not reflect additional lower lumbar spine issues.  

A year later, STR in November 1991 show the Veteran seeking treatment for upper backaches and bilateral shoulder soreness due to playing sports, and was prescribed Motrin and referred to physical therapy.  The Veteran stated at his November 2008 VA exam, and again in a July 2010 Decision Review Hearing, that his upper back was injured when he was tackled playing football at Langley Air Force Base.  He indicated his lower extremities went numb for about 30 minutes.  His STR do not reflect additional spine issues.  STR reflect an October 1993 physical and later physicals reflect normal spine and musculoskeletal matters.   

Five years after discharge, post-service records reflect that the Veteran was seen at the emergency room of the St. Mary's Medical Center in August 2003 for a musculoskeletal strain of the thoracic region of the back of spontaneous onset, i.e., without injury.  He denied any known injury to the mid-back.  A March 2007 report from Dr. M. shows that the Veteran was seen for complaints relative to his back.  The symptoms had begun 3 days earlier; however, another portion of the report  indicates that he had had pain for years, said to radiate to his trapezius and down the left leg.

On VA examination in October 2008, the examiner opined that there were no objective findings that warranted a diagnosis and, since there was no diagnosis of a back complaint, no opinion as to any relationship with service was needed.  Subsequently, MRI scans revealed degenerative disc disease (DDD).  Thereafter, at an October 2010 VA examination, the examiner noted that the Veteran's back condition was very vague and an examination revealed normal range of motion and, also, X-rays were normal.  Thus, in the examiner's opinion, the Veteran's current problems with his back were not diagnosed and not related to conditions that he had during his military service.  

In 2011, VA records indicate the Veteran had tingling, and a mild disc bulge at L5.  The Veteran underwent a VA examination in January 2014, during which the examiner opined that lumbar spine degenerative disc disease was not related to the November 1990 x-ray showing grade I retrolisthesis at L4-5.  In March 2016, the Board remanded the case to obtain a supplemental medical opinion addressing the Veteran's November 1991 service treatment record for upper back dysfunction and shoulder pain.

In April 2016, the VA examiner reviewed the Veteran's claim file and opined the condition claimed was less likely than not incurred in or caused by the claimed in-service injury.  The examiner stated that the November 1991 back injury was not addressed in the prior negative opinion because the Veteran's primary complaint was recurring low back pain following separation from service, and that the November 1991 injury involved injury to the shoulders and interscapular region, with an assessment of "inflammation of both shoulders secondary to activity."  The VA examiner reported that the examining physician at that time specifically noted "no neck ache, no low back ache."  The examiner reasoned that because this incident did not bear any relationship to the Veteran's complaints of chronic low back pain, it was not included in the original opinion.  

The Board remanded to expand the Veteran's claim to include a cervical spine examination, in addition to the previous thoracolumbar spine exams.  In January 2017, an in-person VA examination of the Veteran was conducted.  Regarding the cervical spine, mild degenerative arthritis was diagnosed.  The Veteran explained he had spasms of the neck muscles that were localized and non-radiating.  No flare-ups or function loss was noted.  

Range of motion testing results were: forward flexion (0-45): 0 to 30 degrees; extension (0-45): 0 to 35 degrees; right lateral flexion (0-45): 0 to 25 degrees; left lateral flexion (0-45): 0 to 30 degrees; right and left lateral rotation (0-80): 0 to 60 degrees.  Pain was noted on exam but did not contribute to functional loss, and repeated use testing did not impede range of motion.  Muscle atrophy was absent, and muscle testing was normal.  Radiculopathy and ankylosis were not present.  In comparison to the 2008 exam, the physician noted the Veteran had mild degenerative changes as reflected in the prior exam.  

In examining the thoracolumbar spine, mild degenerative joint disease (DJD) was diagnosed.  Degenerative arthritis of the spine was noted.   The physician reviewed the October 2008 X-rays, and noted they were normal.  An August 2009 MRI revealed mild disc bulge and mild DJD.  The October 2010 MRI reflected mild DDD without herniation.  The physician stated a December 2012 EMG did not show evidence of lumbar radiculopathy.  

Flexion measurements were as follows:  forward (0 to 90): 0 to 60 degrees; extension (0 to 30): 0 to 25 degrees; right lateral flexion (0 to 30): 0 to 25 degrees; 
left lateral flexion (0 to 30): 0 to 30 degrees; right lateral rotation (0 to 30): 0 to 25 degrees; left lateral rotation (0 to 30): 0 to 30 degrees.  The physician noted that to the extent the range of motion was abnormal it was due to the Veteran's weight, whom the examiner indicated was very obese, weighing 314 pounds with BMI of 46.47.  

Pain was noted on exam but not causing functional loss.  Repetitive use testing was performed with no functional loss.  Flare-ups and guarding or spasm were absent.  Muscle atrophy was absent, and muscle testing was normal.  Radiculopathy, ankylosis, and IVDS were not present.  

Upon reviewing the claims file, imaging results and examination of the Veteran, the physician concluded the Veteran's spine condition was less likely than not related to his military service.  

Analysis

The Veteran's 2017 diagnosis of mild DJD of the lumbar spine and DDD is sufficient to qualify as a disability for VA purposes.  Accordingly, the first element of service connection, a current disability, is met.  See Shedden, supra.  Thus, the Board must address whether the Veteran's back disability is related to his military service.  

Pursuant to 38 C.F.R. § 3.307, presumptive service connection may only be established if the disease developed to a compensable degree within one year of discharge from service.  In the present case, it did not; the next reported back issue was reported some five years later in August 2003 for a musculoskeletal strain of the thoracic region of the back of spontaneous onset, where the Veteran denied any known injury to the mid-back.  

There is no medical evidence or credible lay evidence of record showing that the Veteran experienced a continuity of symptomatology related to his back injury following service.  The record shows that the Veteran did not have any further complaints regarding his back injury of 1991 until approximately 12 years later.  

Lay evidence can be competent and sufficient to establish a diagnosis when a layperson (1) is competent to identify the medical condition; or, (2) is reporting a contemporaneous medical diagnosis; or, (3) describes symptoms at the time which supports a later diagnosis by a medical professional.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  Although a layperson is competent in certain situations to provide a diagnosis of a simple condition, a layperson is not competent to provide evidence as to more complex medical questions.  See Woehlaert v. Nicholson, 21 Vet. App. 456 (2007).  Likewise, mere conclusory or generalized lay statements that a service event or illness caused a current disability are insufficient.  Waters v. Shinseki, 601 F. 3d 1274, 1278 (Fed. Cir. 2010).

An X-ray of the lumbar spine in October 2008 was normal, and the examiner opined that given the single documented episode of low back pain in service and the disappearance of L4-5 retrolisthesis as of 2008, it is not likely that the current degenerative disc disease of the lumbar spine is related to military service.  The examiner indicated that the Veteran's reports of spasms of neck muscles would come and go, were of short duration, and concluded they do not cause any disability.  

The examiner reviewed the Computerized Patient Record System, noting the CPRS findings of X-rays of the thoracic spine done in October 2008 were normal, as was an EMG in December 2012, which did not indicate lumbar radiculopathy.  An MRI in October 2010 indicated DDD without any focal herniation.

Notably, the Veteran underwent physical therapy and returned to full duty in a week.  The physician noted an MRI in October 2010 showed degenerative disc disease, and also stated that the Veteran has no thoracic spine condition.  The DJD / DDD were confined to the cervical and lumbosacral spine, and the Veteran's lumbosacral spine and thoracic spine X-rays in October 2008 were normal.  The examiner found no evidence of DJD in those areas.  Further, the examiner noted that the cervical spine findings are compatible with obesity and part of DJD.

Of note, the Veteran had regular medical checkups during the next seven years of his service and STR reflect no mention of the Veteran reporting issues with his back.  The examiner acknowledged that the Veteran had a diagnosis of osteoarthritis in 2004, but explained that it was unclear which joint was referenced and that such a diagnosis was carried over into subsequent medical records, without treatment or further detail.  The examiner found that the Veteran did not report back pain until 12 years after the 1991 sporting event, and there were no events in between to connect his diagnosis with the in-service accident.  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (consideration of Veteran's entire medical history, including the lengthy period of absence of complaint with respect to the condition now raised, is relevant).  See also Curry v. Brown, 7 Vet. App. 59, 68 (1994) (contemporaneous evidence has greater probative value than history as reported by the Veteran).  

Overall, the Board finds the January 2017 VA examination and opinion to be highly persuasive to the issue at hand.  The Board notes that the probative value of medical opinion evidence is based on the medical expert's personal examination of the patient, his knowledge and skill in analyzing the data, and his medical conclusion. As is true with any piece of evidence, the credibility and weight to be attached to these opinions are within the province of the adjudicator.  Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993).  Whether a physician provides a basis for his or her 
medical opinion goes to the weight or credibility of the evidence in the adjudication of the merits.  See Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998).  Other factors for assessing the probative value of a medical opinion are the physician's access to the claims folder and the thoroughness and detail of the opinion.  See Nieves-Rodriguez, 22 Vet. App. 295   (2008); Prejean v. West, 13 Vet. App. 444, 448-9 (2000).

Here, the January 2017 VA examiner's conclusions are shown to have been based upon a review of the Veteran's claims file, including service treatment records and VA treatment records; a physical examination; and acknowledgement of the Veteran's lay statements.  Moreover, the VA opinion is accompanied by a sufficient explanation and reference to pertinent evidence of record.  The conclusions are consistent with the evidence of record, including service treatment records showing complaints of back pain in service but no chronic sequelae. The examiner also noted that the post-service treatment records do not provide much evidence that the Veteran had chronic condition related to his lumbar spine in the years after service.

Based on the above, the Board finds that the greater weight of the evidence is against the claim.  The only medical opinion supporting the Veteran's claim for service connection has been a 1991 X-ray, which multiple later images, including an MRI, indicate had resolved itself.  From 1991 to his service exit in 1998, STR reflect the Veteran had many opportunities to report problems with his spine; none are reflected. 

Hence, the Board finds that the preponderance of the evidence is against the Veteran's claim of entitlement to service connection.  Thus, there is no reasonable doubt to resolve in his favor, and the appeal must be denied.  See 38 U.S.C.A. 
§ 5107(b); 38 C.F.R § 3.102 .

      (CONTINUED ON NEXT PAGE)




ORDER

Entitlement to service connection for a back disability, to include a cervical, thoracic, and lumbar spine disability is denied.  



____________________________________________
TANYA SMITH
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


